t c memo united_states tax_court qinetiq u s holdings inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date gerald a kafka and sean m akins for petitioner linda p azmon and marie e small for respondent memorandum opinion goeke judge respondent determined a deficiency in qinetiq u s holdings inc subsidiaries’ petitioner federal_income_tax of dollar_figure for the taxable_year ended tye date due to a disallowance of a portion of petitioner’s claimed deduction for salary and wage compensation pursuant to sec_83 the disallowance relates to class a and class b shares of stock issued by dominion technology resources inc dtri to thomas g hume and julian chin in however petitioner conceded that the portion of the adjustment attributable to the class a shares of stock of dtri subscribed to by hume was not subject_to a substantial_risk_of_forfeiture within the meaning of sec_1_83-3 income_tax regs accordingly petitioner disputes only the portion of the adjustment attributable to the class a and class b shares of stock of dtri subscribed to by chin in chin stock unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure in addition to disallowing the dollar_figure deduction petitioner claimed for salaries and wages under sec_83 the notice_of_deficiency determined the following petitioner is not entitled to a deduction in regard to apogen restricted_stock the deduction petitioner claimed for amortization expenses is reduced by dollar_figure because of other adjustments in the notice the amount applied to m-3 under sec_163 is recomputed and the amount petitioner can deduct under sec_199 is increased by dollar_figure petitioner does not dispute the apogen restricted_stock adjustment or the amortization adjustment however petitioner disputes that it is not entitled to the sec_163 applied m-3 adjustment and the sec_199 adjustment these issues are correlative and depend upon whether respondent’s disallowance of petitioner’s claimed sec_83 deduction is sustained in part or in full therefore these issues are not before this court petitioner also filed protective claims to carry back a portion of net operating losses to forms u s_corporation income_tax return filed by dtri for tye date and however these claims are not continued the issue presented for our decision is whether petitioner is entitled to a deduction pursuant to sec_83 for salary and wage compensation paid in connection with the chin stock for petitioner’s tye date we hold that petitioner is not entitled to the deduction under sec_83 background petitioner timely filed a petition with this court for redetermination of the deficiency for tye date the parties simultaneously filed a joint submission of case without trial pursuant to tax_court rule certain facts in evidence have been stipulated and are so found the parties’ stipulations of facts and the accompanying exhibits are incorporated herein by this reference when petitioner filed the petition its principal_place_of_business was in reston virginia petitioner is engaged in the defense aerospace and security business i incorporation of dtri on date hume incorporated thomas g hume inc tgh under the laws of the commonwealth of virginia to provide government continued before this court as a result of this holding we do not address respondent’s duty_of_consistency affirmative defense contracting services hume and karyn hume hume’s wife served as the initial directors of tgh at the time of incorporation tgh was authorized to issue big_number shares of common_stock with a par_value of cents per share although authorized to do so tgh did not issue certificates for shares of stock nor offer to sell or issue shares of stock at the time of its incorporation on date on form_2553 election by a small_business_corporation hume elected for tgh to be treated as an s_corporation under sec_1362 indicating that he was the sole shareholder of tgh the internal_revenue_service approved the s_corporation_election on date in date hume and chin engaged in discussions regarding chin’s joining the business_enterprise the law firm that represented hume sent him a memorandum on date listing certain action items including amending the name of the corporation amending the articles of incorporation and authorizing new shares of stock on date hume and karyn hume as directors of tgh filed articles of amendment with the commonwealth of virginia changing the name of tgh to dtri the articles of amendment also authorized an increase in the common_stock of dtri from big_number to big_number shares and divided the shares into two classes big_number shares of class a voting and big_number shares of class b nonvoting_stock on date karyn hume resigned from dtri’s board_of directors leaving hume as the sole director hume was also employed as the president and chief_executive_officer of dtri while chin was employed as its executive vice president and chief operating officer on date dtri deposited dollar_figure into a bank account at cardinal bank n a hume provided dollar_figure as par_value consideration for big_number shares of dtri class a common voting_stock chin provided dollar_figure as par_value consideration for big_number shares of dtri class a common voting_stock and shares of dtri class b common nonvoting_stock ii consents agreements and bylaws a december consent on date hume in his capacity as director of dtri executed a consent in lieu of the organizational meeting of the board_of directors of dtri consent which stated that the board wished to offer for sale and issue shares of class a and class b common_stock of dtri attached to the consent were copies of letters signed by hume and chin acknowledging that they were the class a stock was subject_to a 100-for-1 stock split effective date and a 5-for-1 stock split effective date willing to subscribe to the number of shares of common_stock for which they had paid on date and representing that the stock was purchased for investment and not for the purpose of distribution or resale the consent authorized dtri to enter into both an employment agreement and a shareholders agreement with each of hume and chin in the future the consent also authorized dtri to enter into an employment agreement and a restrictive stock agreement with each of thomas e bove richard l white and gordon g hastings at a later date the consent did not specify a time for entering into either an employment agreement or a shareholders agreement nor did the consent contain any provisions regarding forfeiture of the previously issued stock in the event that either hume or chin failed to enter into either an employment agreement or a shareholders agreement b shareholders agreement hume and chin each entered into a shareholders agreement with dtri on date the shareholders agreement stated that the corporation has nine thousand big_number shares of common_stock issued and outstanding the shareholders agreement also stated that hume and chin each own the number of shares of common_stock of the corporation all stock being fully paid and non- assessable as is set out beside their names the shareholders agreement defined stock as all of the interest of each of the shareholders in all of the issued and outstanding common_stock of the corporation the shareholders agreement contained provisions with respect to hume’s and chin’s ability to voluntarily transfer the class a and class b shares of stock either as gifts or for value with prior notice and consent of dtri and the other shareholders the shareholders agreement stated that hume and chin believe that it is in their mutual best interest to make provisions for the future disposition of all of the shares of common_stock of the corporation to the end that continuity of harmonious management is assured and a fair process is established by which said shares of common_stock may be transferred conveyed assigned or sold additionally the shareholders agreement stated that t he parties desire to limit the ownership of the stock to shareholders who are employees of the corporation and further stated that a shareholder who terminates his employment with the corporation with or without cause or whose employment with the corporation is terminated by the corporation with or without cause shall be deemed to have offered to sell all of his stock to the corporation for the agreement price the agreement price to be paid to a deceased or terminating shareholder was set forth in the shareholders agreement as follows voluntary termination of employment without competition in the event that a shareholder voluntarily terminates his employment and does not engage in competition then the agreement price shall be determined by reducing the agreement value by five percent for every full year_of_service by the terminating shareholder as an employee of the corporation less than twenty years for example if the terminating shareholder voluntarily terminates his employment after seventeen full years_of_service and does not engage in competition the agreement price will be eighty five percent minu sec_15 of the agreement value voluntary termination of employment with competition termination of employment with cause by the corporation in the event that a shareholder voluntarily terminates his employment and engages in competition or is terminated by the corporation for cause the agreement price shall be i the agreement price calculated as set forth in paragraph or ii twenty five percent of the agreement value whichever is less disability termination of employment without cause by the corporation in the event of the disability of a shareholder or the termination of the employment of a shareholder by the corporation without cause the agreement price shall be one hundred percent the agreement value the shareholders agreement also required that any change alteration or modification be in writing and signed by all of the parties hereto c employment agreements and stock agreements on date hume and chin separately entered into employment agreements with dtri the employment agreements stated this agreement contains the entire understanding of the parties with respect to the subject matter hereof all prior promises understandings or agreements are merged herein it may not be changed orally but only by an agreement in writing signed by the party against whom enforcement of any waiver change modification or discharge is sought the employment agreements did not contain a provision regarding the transfer of any stock to hume or chin in connection with their performance of services for dtri or any other entity also on date hume and chin executed the original stock certificates the original stock certificates bore a legend that stated the sale and or transfer of this stock is restricted in accordance with the provisions of a shareholders agreement dated effective the ___ day of _____ a copy of which is filed in the corporate book dtri did not enter into restrictive stock agreements with hume or chin relating to the ownership of the class a and class b shares of stock transferred on date between date and date dtri entered into employment agreements and restrictive stock agreements with white hastings bove edouard granstedt and wesley e mcdonald jr in consideration of the covenants and undertakings of the employees as stated in their respective employment agreements and subject_to their execution of restrictive stock agreements dtri granted shares of class b common_stock to each employee each employment agreement explicitly stated the number of shares of class b common_stock granted to the employee in consideration of his employment each of the stock grants vested annually over five years beginning one year after the grant_date the restrictive stock agreements set forth various terms and conditions relating to the ownership of stock including the requirement that shareholders give dtri written notice of any intention to transfer the class b common_stock for value dtri’s rights of first refusal and dtri’s right to repurchase stock at a predetermined purchase_price upon the occurrence of certain triggering events between date and date dtri granted shares of restricted_class b common_stock to certain key employees at no cost to the employees each of the restricted_stock grants vested annually over five years beginning one year after the grant_date the restricted_stock was subject_to restrictions imposed pursuant to a restrictive stock agreement between dtri and the employee receiving the class b common_stock on date dtri granted each of hume and chin big_number shares of dtri’s class b common_stock subject_to terms and restrictions set forth in restricted_stock grants chin’s restricted_stock grant explicitly stated that t he shares of granted stock acquired by you under this restricted_stock grant will vest so long as you remain an employee of dtri chin’s restricted_stock grant also included the following restrictions i prior to vesting prior to the vesting of the granted stock you will have no rights as a shareholder of dtri all shares of granted stock that have not yet vested shall be held by dtri in the form of non-certificated shares until they are fully vested or in the event that your employment terminates prior to vesting such granted stock shall be cancelled on the books of dtri ii after vesting subject_to the provisions hereof and to the provisions of the restrictive stock agreement after vesting of the granted stock you will have all of the rights of a stockholder of class b stock with respect to all of the granted stock including the right to receive a certificate reflecting your ownership of the shares and all dividends or other distributions with respect to such granted stock in connection with the payment of such dividends or other distributions dtri will be entitled to deduct any taxes or other_amounts required by any governmental authority to be withheld and paid over to such authority for your account as soon as practicable after the vesting of the granted stock dtri will release the certificate s representing such granted stock to you subject_to the terms of the restrictive stock agreement d bylaws the bylaws of dtri provided that certificates representing shares of the corporation shall be issued to every shareholder for the fully paid shares owned by him in such form as the board_of directors shall determine the bylaws also provided that t he shareholders may restrict the transfer of stock between themselves through written_agreement finally the bylaws state that shareholders cannot dispose_of their shares in the corporation otherwise than by gift bequest or intestacy or to a_trust for the benefit of the shareholder or spouse or lineal_descendants without first giving the corporation and all other shareholders written notice of their intention to make such disposition and further providing dtri and its shareholders with a right_of_first_refusal iii dtri’s federal tax filings dtri filed forms 1120s u s income_tax return for an s_corporation that allocated income and losses to hume chin and other shareholders according to dtri stock ownership for tye date through dtri also issued yearly schedules k-1 shareholder’s share of income deductions credits etc that reported the distributable share of income and losses to dtri shareholders including hume and chin according to their percentages of dtri stock ownership for tye date through respondent did not assess federal_income_tax against dtri for tye date through because dtri elected to be treated as a pass- through entity however respondent timely assessed federal_income_tax against each of dtri’s shareholders individually including hume and chin for tye date through dtri did not report the value of any portion of the stock at issue as wages for federal employment_tax purposes during tye date through and paid no employment_taxes thereon iv dtri’s revocation of s_corporation_election by letter dated date dtri revoked its s_corporation_election effective date on or about date dtri filed its form_1120 for tye date on date dtri filed with respondent a request for a private_letter_ruling seeking relief from an inadvertent termination of its s_corporation status under sec_1362 on date respondent issued a private_letter_ruling concluding that if the erroneous failure to treat the class b restricted_stock as outstanding_stock of dtri caused its s election to terminate the termination was an inadvertent termination and dtri would be treated as continuing to be an s_corporation from date through date v execution of the agreement and plan of merger by letter dated date petitioner proposed to dtri the terms of a nonbinding agreement for the sale of dtri to petitioner for a purchase_price in the range of dollar_figure million to dollar_figure million petitioner increased its proposal to a purchase_price in the range of dollar_figure million to dollar_figure million followed by an aggregate purchase_price of dollar_figure million on date petitioner project black acquisition corp dtri hume and chin entered into a final agreement and plan of merger wherein petitioner paid dollar_figure million as merger consideration the merger transaction closed on date with petitioner acquiring all of the outstanding shares of dtri on date hume in his capacity as both director and shareholder of dtri chin as shareholder and brian d hume as trustee for the thomas g hume irrevocable_trust as shareholder executed a consent in lieu of a special meeting of the voting shareholders of dtri september consent the september consent stated that certain shares of dtri stock held by employees were subject_to the shareholders agreement or restrictive stock agreements that provide for a redemption option or obligation with respect to such stock on the part of dtri at a price that was less than the fair_market_value of the stock in the event that the employee’s employment with dtri terminated in certain instances the september consent also stated that the redemption option or obligation constituted a substantial_risk_of_forfeiture within the meaning of sec_83 on date hume as director of dtri executed a consent in lieu of a special meeting of the board_of directors of dtri first october consent that stated that dtri had entered into an agreement and plan of merger with petitioner and project black acquisition corp for the exchange of all issued and outstanding shares of class a and class b common_stock of dtri for cash the first october consent waived all of dtri’s rights with respect to the stock transfer restrictions effective immediately before the closing of the transaction also on date all of the shareholders of class a common_stock of dtri executed a consent in lieu of the organizational meeting of the board_of directors of dtri second october consent the second october consent authorized the waiver of the class a shareholders’ rights with respect to the stock transfer restrictions effective immediately before the closing of the transaction a third consent in lieu of the organizational meeting of the board_of directors of dtri was executed on date third october consent the third october consent stated that certain employees of dtri had been granted class b restricted common_stock that remained only partially vested it further stated that those shares were to be vested immediately before the closing of the transaction vi hume’s and chin’s federal tax filings hume and chin filed federal_income_tax returns for tye date through reporting allocations and distributions of profits and losses for tye date hume and chin reported as ordinary_income on their federal_income_tax returns their respective shares of the dollar_figure of wage income at issue consistent with petitioner’s reported wage and compensation deduction by letter dated date hume and chin filed protective refund claims for the taxable_year as a result of respondent’s proposed disallowance of petitioner’s claimed salary and wage deduction at issue the protective refund claims assert that the dollar_figure received by hume and chin was long-term_capital_gain rather than ordinary_income from wages the protective refund claims if allowed would result in overpayments of federal_income_tax for hume and chin of dollar_figure and dollar_figure respectively the parties stipulated the following i f called to testify hume and chin would testify that during the period beginning in date until the merger of dtri with petitioner in date the pre-merger period their ownership interests in the class a and class b stock of dtri subscribed to in date is consistent with representations made by dtri hume and chin of outstanding ownership in such stock on all federal tax filings made by dtri hume and chin during the pre-merger period discussion petitioner claimed a salary and wage deduction of dollar_figure under sec_83 partly on the argument that the chin stock was transferred to chin in in_connection_with_the_performance_of_services and did not vest until petitioner’s tye date respondent challenged the deduction arguing that the chin stock was not transferred in_connection_with_the_performance_of_services under sec_83 but rather was considered fully vested and outstanding capital stock of an s_corporation immediately upon issuance in additionally respondent argued that treatment of the chin stock as fully vested and outstanding capital stock of dtri is consistent with seven years of multiple representations of outstanding_stock ownership made by dtri hume and chin for federal tax and other corporate purposes therefore the principal issue we must decide is whether sec_83 applies to the chin stock so as to entitle petitioner to the claimed deduction according to the general_rule petitioner bears the burden of proving by a preponderance_of_the_evidence that respondent’s determinations are incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any claimed deductions see rule a 503_us_79 we conclude on the basis of the record that petitioner has failed to carry this burden sec_83 governs the tax treatment of property transferred in_connection_with_the_performance_of_services and generally provides that the value of such property is taxable in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture the rights of a person in property are subject_to a substantial_risk_of_forfeiture if such person’s rights to full enjoyment of such property are conditioned upon the future performance of substantial services by any individual sec_83 the rights of a person in property are transferable only if the rights in such property of any transferee are not subject_to a substantial_risk_of_forfeiture sec_83 accordingly sec_83 allows a deduction under sec_162 to the person for whom such services were performed in an amount equal to the amount included under sec_83 in the gross_income of the person who performed such services the statute permits a taxpayer to defer recognition of any gain until his rights in the restricted_property become substantially_vested sec_1_83-1 income_tax regs see 641_f3d_1051 9th cir therefore in order for sec_83 to apply in the manner that petitioner asserts petitioner must show that the chin stock was transferred in_connection_with_the_performance_of_services and the chin stock was subject_to a substantial_risk_of_forfeiture until date petitioner believes the stipulated facts and exhibits establish that dtri issued the chin stock to compel his continued employment with dtri and had that employment terminated chin would have been required to sell the chin stock back to dtri at a below- market rate however for the reasons stated below we conclude that petitioner failed to meet either requirement of sec_83 and therefore sec_83 does not apply in this case a transferred in_connection_with_the_performance_of_services the determination of whether the chin stock was transferred in_connection_with_the_performance_of_services is essentially a question of fact 92_tc_612 citing 85_tc_663 aff’d 806_f2d_169 8th cir aff’d 920_f2d_1335 7th cir in order for sec_83 to apply in this matter it must be shown that the stock was transferred in_connection_with_the_performance_of_services by chin the following factors have been considered in such an analysis whether the property right is granted at the time the employee or independent_contractor signs his employment contract whether the property restrictions are linked explicitly to the employee’s or independent contractor’s tenure with the employing company whether the consideration furnished by the employee or independent_contractor in exchange for the transferred property is services and the employer’s intent in transferring the property see bagley v commissioner f 2d pincite 734_f2d_478 9th cir aff’g 79_tc_864 montelepre systemed inc v commissioner tcmemo_1991_46 citing centel commc’ns co v commissioner t c aff’d 956_f2d_496 5th cir petitioner asserts that the chin stock was transferred in_connection_with_the_performance_of_services because the chin stock was granted when chin began his employment at dtri the chin stock was restricted in a manner that linked the stock to chin’s continued performance of services chin’s services served as the consideration for the stock and dtri intended to limit the transfer of stock exclusively to employees as compensation_for services the first and second factors appear to be met it is evident that the chin stock was transferred near the time when dtri entered into the shareholders agreement and the employment agreement with chin the consent authorizing the issuance of the shares is dated date the stock certificates shareholders agreement and employment agreements are all dated date in consideration of the second factor petitioner points to the shareholders agreement and argues that the chin stock was restricted and conditioned on chin’s continued employment with dtri petitioner also contends that if chin’s employment had ended he would have been required to relinquish the shares of dtri at a discounted price based on the duration of his employment at dtri it is evident that the shareholders agreement contains terms that protect against ownership by nonemployees of dtri however the question of whether those terms provide a substantial_risk_of_forfeiture in regard to the chin stock remains as discussed infra part b whether petitioner has met the third factor is less evident petitioner argues that chin’s services served as the consideration furnished in exchange for the chin stock petitioner believes that the dollar_figure that chin deposited into the bank account was a nominal amount that would correspond to the par_value of the shares subsequently issued and was less than the intrinsic value of the services that he had devoted to the enterprise by that time however petitioner did not provide evidence to support this contention petitioner has failed to show that chin’s dollar_figure deposit should not be considered an entrepreneurial investment thereby representing the true consideration for the issuance of the chin stock whether petitioner has met the fourth factor is also less evident petitioner had no ownership_interest in dtri until date and was not a party to either the shareholders agreement or the employment agreements upon which it relies to establish intent neither was petitioner a party to discussions between dtri hume and chin in in connection with the organization of dtri and the issuance of dtri’s capital stock therefore petitioner cannot speak with certainty to dtri’s intent however hume and chin were parties to both the shareholders agreement and the employment agreements both hume and chin participated in discussions regarding the issuance of dtri’s capital stock and had personal knowledge regarding the transfer of the chin stock hume as director of dtri executed the consent and participated in discussions regarding both the organization of dtri and the issuance of dtri’s capital stock from through dtri hume and chin made representations that chin had outright unrestricted ownership of the chin stock from through dtri also distributed income and losses to chin as if he was the owner of the chin stock as fully vested and outstanding_stock chin in turn received his share of the profits of dtri and reported those distributions on his individual income_tax returns dtri hume and chin also consistently treated the chin stock as outstanding_stock of dtri for corporate purposes as evidenced by the dtri bylaws and other corporate documents article of dtri’s bylaws capital stock provides the authorized number of shares the classes and the par_value of stock of the corporation shall be established by the articles of incorporation and amendments thereto that each outstanding share having voting rights shall be entitled to one vote on each matter submitted to a vote at the meeting of the shareholders and that certificates representing shares of the corporation shall be issued to every shareholder for the fully paid shares owned by him in such form as the board_of directors shall determine additionally chin voted and signed corporate documents as an outstanding owner of class a stock in dtri from through in all other situations where dtri transferred stock to employees in_connection_with_the_performance_of_services the restrictive stock agreements specifically state that the stock grants were made in consideration of the employment the respective employment agreements also explicitly tie the stock grants to the performance of services in contrast neither the shareholders agreement nor chin’s employment agreement explicitly ties the granting of the chin stock to the performance of services we acknowledge there are cases suggesting that a broad reading of the applicability of sec_83 is appropriate see eg alves v commissioner t c pincite congress has clearly expressed the intention that sec_83 is to have the broadest application montelepre systemed inc v commissioner tcmemo_1991_46 tax ct memo lexi sec_65 at t he statute only envisions some sort of relationship between the services performed and the property transferred however on the facts and circumstances of this case we conclude that petitioner has failed to prove the chin stock was transferred in_connection_with_the_performance_of_services pursuant to sec_83 nonetheless in this matter we believe the crux of our sec_83 analysis is whether the chin stock was subject_to a substantial_risk_of_forfeiture b substantial_risk_of_forfeiture petitioner contends that the initial issuance of the chin stock was subject_to a substantial_risk_of_forfeiture under sec_83 and therefore deductible as compensation under sec_162 shares of stock are subject_to a substantial_risk_of_forfeiture when the owner’s rights to their full enjoyment are conditioned upon the future performance of substantial services by any individual see sec_1 c income_tax regs see also facq v commissioner tcmemo_2006_111 whether a risk of forfeiture is substantial depends on the facts and circumstances sec_1_83-3 income_tax regs property is not transferred subject_to a substantial_risk_of_forfeiture if at the time of transfer the facts and circumstances demonstrate that the forfeiture condition is unlikely to be enforced id sec_1_83-3 income_tax regs governs enforcement of forfeiture provisions and provides five factors to consider i n determining whether the possibility of forfeiture is substantial in the case of rights in property transferred to an employee of a corporation who owns a significant amount of the total combined voting power or value of all classes of stock of the employer_corporation those factors are i the employee’s relationship to other stockholders and the extent of their control potential control and possible loss of control of the corporation ii the employee’s position in the corporation and the extent to which he is subordinate to other employees iii the employee’s relationship to the officers and directors of the corporation iv the person who must approve the employee’s discharge and v the employer’s prior actions in enforcing the provisions of the restrictions id petitioner contends that the first three factors leave little doubt that chin did not have sufficient control_over dtri to modify cancel or waive the restrictions on the chin stock petitioner argues that the chin stock was subject_to a substantial_risk_of_forfeiture because the shareholders agreement contains provisions that could not be waived unilaterally by chin require chin to sell his stock back to dtri at a price below fair_market_value if he terminated employment within years of execution of the shareholders agreement and preclude chin from transferring or selling his stock without first offering it to dtri petitioner contends that chin was subordinate to hume because hume owned of the voting shares and served as dtri’s president ceo and sole director petitioner argues that chin’s risk of forfeiture is governed by the first example in sec_1_83-3 income_tax regs which establishes that if a majority of a corporation’s voting_stock is owned by an unrelated individual so that the possibility of the corporation enforcing a restriction on another shareholder’s property rights is substantial then such rights are subject_to a substantial_risk_of_forfeiture alternatively respondent argues that the shareholders agreement does not contain substantial_risk_of_forfeiture provisions for purposes of sec_83 respondent contends that the record contains no evidence that dtri transferred class a common voting_stock to any other employees in_connection_with_the_performance_of_services any class a common voting_stock was subject_to a substantial_risk_of_forfeiture and any restrictions on class a stock were ever actually enforced respondent argues that the shareholders agreement provides an agreed-upon price for the repurchase by dtri of the capital stock owned by hume and chin based upon a formula contingent upon years_of_service respondent further argues that because chin was the executive vice president coo and a shareholder in voting_stock of dtri it is unlikely hume would have taken any actions to terminate chin’s employment finally respondent states that petitioner failed to demonstrate the existence of any enforcement history by dtri of restrictions in connection with class a common voting_stock respondent contends that the stipulation of facts contains information regarding the enforcement of forfeiture provisions only with respect to employees owning small percentages of dtri class b common nonvoting_stock we believe that petitioner failed to show that the chin stock was subject_to a substantial_risk_of_forfeiture the facts and circumstances support this position hume and chin had a very close work relationship they were dtri’s initial investors and together they built the company from its early stages of incorporation along with hume chin voted on all company matters and helped determine the company’s overall direction since chin held such a vital role within dtri as the executive vice president coo and a shareholder in voting_stock it is unlikely that hume would have taken any actions to terminate his employment additionally the parties stipulated the following if called to testify hume and chin would testify that during the period beginning in date until the merger of dtri with petitioner in date the pre-merger period their ownership interests in the class a and class b stock of dtri subscribed to in date is consistent with representations made by dtri hume and chin of outstanding ownership in such stock on all federal tax filings made by dtri hume and chin during the pre- merger period petitioner argues that the stipulation regarding hume’s and chin’s testimony caused respondent to confuse legal ownership of outstanding shares with tax_ownership under sec_83 petitioner contends that the dispute involves whether the legally owned shares were subject_to restrictions that make clear they were issued in_connection_with_the_performance_of_services and subject_to a substantial_risk_of_forfeiture petitioner believes that the stipulation does not negate the manner in which hume chin and dtri structured and documented their interactions petitioner submits that the dtri documents are controlling and establish its entitlement to the sec_83 deduction however respondent contends that the stipulation directly contradicts petitioner’s interpretation of the agreements and the basis for the claimed deduction we agree in addition to hume chin and dtri’s representation and treatment of the chin stock as outstanding_stock we believe that hume’s and chin’s statement establish that the intent of the parties in was to transfer the chin stock as fully vested and outstanding_stock in dtri chin’s actions make it evident that the risk of forfeiture was not significant chin treated the chin stock as if he had full ownership rights and control from the initial issuance in the chin stock was issued subject_to the shareholders agreement from through chin reported all allocations and distributions of profits and losses arising from his ownership of the chin stock on his federal_income_tax returns in contrast the subsequent issuances of class b common nonvoting_stock were issued subject_to restricted_stock grants these grants explicitly provide guidelines for the treatment of such stock both before and after vesting chin’s restricted_stock grant on the class b common nonvoting_stock issued on date specifies that p rior to vesting of the granted stock you will have no rights as a shareholder of dtri all shares of granted stock that have not yet vested shall be held by dtri in the form of non-certificated shares until they are fully vested or in the event that your employment terminates prior to vesting such granted stock shall be cancelled on the books of dtri petitioner failed to provide any evidence of the method of recourse intended to recover any nonvested chin stock in the event that chin violated the terms of the shareholders agreement moreover petitioner failed to demonstrate that dtri had ever enforced any restrictions in connection with class a common voting_stock this court has previously determined that t he regulations make clear that an earnout restriction creates ‘a substantial risk of forfeiture’ if there is a sufficient likelihood that the restriction will actually be enforced 141_tc_551 quoting sec_1_83-3 and income_tax regs petitioner has failed to show proof of the likelihood of enforcement of the forfeiture provisions on the chin stock therefore we conclude that petitioner has failed to carry its burden_of_proof with respect to this issue accordingly we hold that the chin stock was not subject_to a substantial_risk_of_forfeiture under sec_83 consequently petitioner is not entitled to a deduction pursuant to sec_83 for salary and wage compensation with regard to the chin stock in reaching our holding herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
